Per Curiam.
It would make .little, difference to the out-going partner, whether the suit were brought against the firm on the promissory note, or on the book-account, for,which it was given. •The difference would be only in the .comparative degree of facility in making out a prima facie case. ’ But the note was given by the liquidating partner in the progress of "winding up the concern; and *244the case therefore falls within the principle of the case of Davis v. Desauque. As to the amendment of the narr., it is enough to bring it within the act of 1806, that the cause of action was exactly the same. The plaintiff might just as well have declared for goods sold, and given the note in evidence. But the case was directly within the mischief provided for. Judgment affirmed.